Citation Nr: 1801235	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right club foot.

2.  Entitlement to service connection for left club foot.

3.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty between February and April 1951.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A motion to advance this appeal on the Board's docket has been raised by the Veteran.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran entered service with a congenital bilateral club foot disability, and with an inguinal hernia.  Remand is warranted for additional development and medical inquiry into his claims that these disorders were aggravated by service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records.  The Board notes that the record contains no medical treatment records.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral foot disability and his inguinal hernia.  The examiner should review the claims folder, and then respond to the following:

The RO has held that service connection for foot and hernia disabilities has been unwarranted because the Veteran had these disorders prior to service.  

In an October 1950 induction report of medical examination, an "incomplete" inguinal hernia was noted.  The Veteran's feet were found normal with the exception of a healed fracture to the middle toe on the right foot.  No other disorders were noted at service entrance by the examining medical professional.  Nevertheless, in the October 1950 induction report of medical history, the Veteran indicated that, notwithstanding the findings in the examination report, he had congenital club feet, bilaterally.  Further, service treatment records indicate that, within three weeks of beginning active duty, the Veteran began experiencing problems with his feet and hernia.  

Please answer the following questions:  


Feet:

(a)  What are the Veteran's current foot and ankle disabilities?

(b)  Is it clear and unmistakable (i.e., undebatable) that the Veteran had club feet prior to commencement of active service in February 1951?  

(c)  If so, is it also clear and unmistakable that the bilateral club foot disorder WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that the documented increase in severity in foot/ankle disability during service was due to the natural progress of the bilateral club foot disorder?  

(d)  If you find by clear and unmistakable evidence that a pre-service club foot disorder was not aggravated by service - is it at least as likely as not (i.e., probability of 50 percent or greater) that any current foot/ankle disability besides club foot is related to service?  

In answering (d), please discuss whether the Veteran has a current foot or ankle disorder that amounts to a superimposed disability (in addition to the congenital club foot disorder) which, at least as likely as not, relates to service.    

Please explain in detail any opinion provided.  

Hernia:

Is it clear and unmistakable (i.e., undebatable) that the inguinal hernia noted in the October 1950 induction report of medical examination WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that the documented increase in severity of the inguinal hernia during service - described as "incomplete" prior to service in October 1950 but as "complete" a few months later while in service - was due to the natural progress of the hernia? 

Please explain in detail any opinion provided.  

In answering these questions, please disregard any statement against interest made by the Veteran during active service, unless independently corroborated.  For example, in the absence of other evidence, disregard any signed statements by the Veteran dated during service indicating that he did not aggravate foot or hernia disability during service.  See 38 C.F.R. § 3.304 (b)(3)(signed, in-service statements against interest are of no force and effect if no other data do not establish the fact).

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the January 2016 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




